 

November 9, 2015

 

Personal and Confidential

 

Deina H. Walsh

21835 Tobarra

Mission Viejo, CA 92692

 

Subject: Offer of Employment

 

Dear Ms. Walsh:

 

We are pleased to present you with this letter agreement (“Letter Agreement”)
setting forth the terms under which Bone Biologics Corporation (the “Company”)
is agreeing to employ you in the full time position of Chief Financial Officer
(“CFO”).

 

1. Employment and Duties. You shall be employed in the position of CFO,
reporting to the Chief Executive Officer (“CEO”) and Chief Operating Officer
(“COO”). As CFO, your responsibilities shall include, without limitation, the
following:

 

(1)  Overseeing all financial functions including accounting, budget, credit,
insurance, tax, and treasury;     (2) Overseeing the Company’s regulatory filing
requirements;     (3) Designing and coordinating a wide variety of accounting
and statistical data and reports;     (4) Ensuring that the CEO and COO are
materially informed with enough information to effect well informed judgments;  
  (5) Effectively carrying out the duties set by the CEO and COO and all other
duties that typically are required of CFO; and     (6) Carrying out other duties
that the CEO and COO require and that are consistent with your position as CFO.

 

You shall be based at your above address, understanding that the Company’s
corporate office is located at 321 Columbus Ave., Boston, Massachusetts, 02116.
You may be required to travel to discharge your duties hereunder.

 

Except as provided in Section 9 below, you shall devote your full working time,
ability, attention, energy and skills solely and exclusively to performing all
duties assigned and delegated to you by the Company consistent with your
position.

 



 

 

 

2. Start Date, Employment At-Will, Base Salary. If you accept this offer, your
full-time employment with the Company pursuant to the terms of this Letter
Agreement is expected to begin on December 1, 2015 (“Start Date”) and continue
at will (the “Term”) until terminated by you or the Company pursuant to Section
11 below. As compensation for your services to the Company, you shall receive a
base salary (“Base Salary”) in the gross amount of US$200,000.00 per annum to be
paid semi-monthly in equal installments, from which the Company shall withhold
and deduct all income, social security and other taxes as required by applicable
laws.

 

3. Annual Bonus. Commencing with calendar year 2016, while you are employed by
the Company during the Term, the Company shall provide you with the opportunity
to receive a yearly bonus (“Annual Bonus”) targeted at 35% of your Base Salary
based on reasonably achievable key performance indicators (“KPIs”) established
by you, the CEO, and the Board after consultation. The KPIs shall be established
by you, the CEO, and the Board within thirty days after the start of each fiscal
year during the Term. The Board will review the Company’s performance and your
individual performance against the KPIs and will determine the amount, if any,
of your bonus after the end of each fiscal year, subject to your continued
employment. Any Annual Bonus awarded under this Section as a result of the
Board’s determination shall be payable by no later than March 15 of the year
following the applicable fiscal year for which the bonus is awarded.

 

4. Vacation. Subject to the Company’s vacation policy in effect from time to
time, you shall be entitled during your employment to accrue up to twenty (20)
days of paid time off annually, to be taken at such times as are mutually
convenient to you and to the Company. You agree to provide the Board with
reasonable advance notice prior to taking paid time off.

 

5. Benefits, Business Expenses. During your employment, the Company agrees to
provide you with health and dental insurance, with co-pays and deductibles
reimbursed by the Company. The Company shall also provide you with Directors &
Officers insurance coverage. Upon the submission of appropriate documentation,
you shall be reimbursed by the Company for travel, hotel and other expenses that
are properly and necessarily incurred by you, pursuant to the Company’s policies
on the same.

 

6. Stock Options

 

6.1 Stock Options. On your Start Date, you will receive a stock option grant
whereby you will be entitled to purchase 465,795 shares of Common Stock of the
Company as of the date of the grant on the condition that i) the exercise price
will be the current market price on the date of the grant; and ii) 155,265 of
the shares underlying the grant shall vest on the first anniversary of the
execution of this Letter Agreement, 155,265 of the shares underlying the grant
shall vest on the second anniversary of the execution of this Letter Agreement
and 155,265 of the shares underlying the grant shall vest on the third
anniversary of this Letter Agreement. Any portion of this stock option grant
that is unvested on the date of your termination shall be forfeited on such date
of termination except: (i) in the case of Termination by the Company Without
Cause; and (ii) upon a Change in Control (as defined in the Equity Incentive
Plan) of the Company, which shall result in the immediate accelerated vesting of
all options granted but unvested under this Letter Agreement as of (i) or
(ii). Such options shall be subject to the terms of the Equity Incentive Plan
and Stock Option Agreements which shall be entered into at a later mutually
agreed-upon date. To allow you to prevent or mitigate dilution of your equity
interests in the Company, in connection with each financing, you shall be
provided an opportunity to invest in the Company such that your interest, at
your option, remains un-diluted or partially diluted.

 



2

 

 

7. [Intentionally Omitted.]

 

8. Confidentiality and other Restrictions. As a condition of your employment
with the Company, and in consideration of the compensation, stock options, and
other benefits provided to you pursuant to this Letter Agreement, you shall
execute a mutually acceptable Non-Disclosure Agreement (the “NDA”), upon
acceptance of this Letter Agreement which contains Confidentiality provisions,
Restrictive Covenants and Intellectual Property protections for the Company.

 

9. Representations and Warranties. You warrant that during the term of your
employment with the Company, you will not engage in any other employment,
occupation, and/or consulting work or otherwise engage in any other business and
you shall not engage in any activities or transactions that conflict with your
obligations to the Company. Further, you warrant, and the Company reasonably
expects you, to abide by Company rules, regulations and any other internal
policies, as modified from time to time and approved by the management and the
Board. You are not precluded from performing any other civic duties that do not
interfere with the performance of your duties as an employee of the Company and
which do not conflict with the interests of the Company. However, you expressly
agree that you will not undertake any roles with any other entities, public or
private, without first obtaining the written permission of the Company.

 

10. You also represent and warrant to us that there is no agreement or
restrictive covenant with any former employer, including any noncompetition,
nonsolicitation and/or nondisclosure, that would interfere with or limit the
performance of your duties and responsibilities to the Company hereunder, and
that you can freely accept this offer by the Company without violating any such
agreements. You further represent and warrant to us that you do not have in your
possession, nor have you failed to return, any confidential information or
copies of such information, or other documents, materials, equipment, or other
property belonging to any former employer or any other third party.

 

If you accept this offer, we require you:

 

(1) To be honest with your former employer about your intentions related to
employment with the Company;     (2) To bring nothing from any former employer
other than your personal belongings;     (3) To return to your former employer
all confidential property or copies of such property, whether in tangible or
digital form, or other documents, materials, equipment, or other property
belonging to your former employer before your employment with the Company
begins; and     (4) Not to use or disclose any confidential information of any
former employer during your employment with the Company. Any use or disclosure
of confidential information of any former employer will be grounds for
termination of your employment with the Company for Cause.

 



3

 

 

11. Termination.

 

11.1 Termination with Cause/Your Resignation. The Company may terminate this
Letter Agreement, and as a result terminate your employment, upon occurrence of
any of the following events each of which constitutes Cause for termination
under this Letter Agreement.

 

  (a) A material breach by you of this Letter Agreement or any other agreements
entered into pursuant to this Letter Agreement, which is not cured within thirty
(30) days after written notice by the CEO or Board to you setting forth the
nature of such alleged breach and requesting that you cure the breach, if
curable;         (b) Acts or omissions constituting gross negligence,
recklessness or willful misconduct by you which causes harm to the Company or
its affiliates’ business or reputation as determined by the CEO or Board in its
discretion;         (c) The disregard of written, material policies of the
Company or its affiliates which causes substantial damage or injury to the
property or reputation of the Company or its affiliates which is not cured
within ten (10) days after written notice thereof by the CEO or Board to you;  
      (d) You are indicted of, or convicted of, or admit, plea bargain, enter a
plea of no contest or nolo contendere to, any felony of any kind or a
misdemeanor involving fraud or dishonesty;         (e) Death on your part;      
  (f) Disability preventing you from performing the essential tasks, duties and
responsibilities as the CFO, for a period of at least ninety (90) consecutive
days or one-hundred twenty (120) days whether or not consecutive during the Term
or applicable renewal Term;         (g) Voluntary resignation by you during the
Term without Good Reason.

 

In the event you wish to voluntarily resign your employment without Good Reason,
you agree to provide at least sixty (60) days’ prior written notice to the
Company. The Company, at its option, may elect to accept your resignation and
the make your voluntary termination effective prior to the expiration of the
sixty-day notice period.

 

In the event the Company terminates this Agreement for Cause, all compensation
under this Letter Agreement shall cease as of the effective date of termination
of employment and the Company shall have no further obligation other than to pay
you base salary payments accrued but unpaid up until the date of termination
(“Accrued Amounts”).

 



4

 

 

11.2 Termination by the Company without Cause or Termination by you for Good
Reason. The Company may terminate your employment under this Letter Agreement
without Cause, effective upon at least sixty (60) days’ prior written notice to
you.

 

In the event of Termination by the Company without Cause or Termination by you
for Good Reason (as defined below), in addition to the Accrued Amounts, you
shall receive a severance payment equivalent to four months of your Base Salary.
You will also be eligible for a pro-rata Annual Bonus for the year of
termination if the Board exercises its discretion to award such a bonus. If
awarded, the Annual Bonus will be based on the achievement of the business goals
for the year of termination prorated to the effective date of termination. All
severance payments due under this Section 11.2 shall be paid in equal
installments corresponding to the regular pay periods of the Company over a four
(4) month period starting on the sixtieth (60th) day following the date of
Termination by the Company without Cause or Termination by you for Good Reason.

 

The Company shall continue to provide medical and dental insurance coverage or
reimbursement of COBRA payments as provided in Section 5 at the same terms as in
effect during your employment, for four (4) months following your termination
date. 

 

The Company’s obligations under this provision are contingent upon your
execution of a full release of claims you may have against the Company and any
related parties with respect to all matters arising out of your employment with
the Company and the termination thereof in a format satisfactory to the Company
(“Release”). To be effective, such Release must be delivered by you to the
Company no later than 45 days following the date of your Termination by the
Company without Cause or Termination by you for Good Reason and must not be
revoked during the seven (7) days following such delivery. If such Release is
not executed in a timely manner or is revoked, all such payments and benefits
shall immediately cease and you shall be required to repay to the Company any
such payments that have already been paid to you. If you obtain employment
within four (4) months following your termination date that entitles you to
comparable medical and dental insurance coverage, you agree to so inform the
Company and the Company will cease to provide you the foregoing separation
medical insurance continuation benefits.

 

For purposes of this Letter Agreement, “Good Reason” shall be deemed to exist if
any of the following conditions occur without your consent: (i) a material
diminution in your base salary (except for a temporary, mutually agreed, across
the board 10 percent reduction for all officers of the Company undertaken to
ensure the Company’s continued business operations); (ii) a material diminution
in your title, authority, duties, or responsibilities; or (iii) the relocation
of your principal place of employment more than 50 miles from its then current
location; provided, however, that in each case you provide written notice to the
Company within 30 days of the event constituting Good Reason of your intention
to terminate your employment for Good Reason and a detailed description of the
condition alleged to constitute Good Reason. Any termination for Good Reason
shall be effective 30 days from the Company’s receipt of such notice only if the
Company has not fully cured such condition.

 



5

 

 

12. At Will Employment. Your employment with the Company is entirely voluntary
for both parties and either you or the Company may terminate the employment
relationship at any time, subject to applicable law and the provisions of this
Letter Agreement. The Company’s employment relationship with you shall be one of
“at will” employment. Such “at will” employment relationship can only be
modified in writing by an authorized officer of the Company.

 

13. Cooperation. For a period of one year following the end of the Term, you
shall, upon the Company’s reasonable request and in good faith, cooperate and
assist the Company in any dispute, controversy, or litigation in which the
Company may be involved and with respect to which you obtained knowledge while
employed by the Company or any of its affiliates, successors, or assigns,
including, but not limited to, participation in any court or arbitration
proceedings, giving of testimony, signing of affidavits, or such other personal
cooperation as counsel for the Company shall reasonably request. Any such
activities shall be scheduled, to the extent reasonably possible, to accommodate
your business and personal obligations at the time, and you shall be paid a
reasonable, mutually agreed-upon per diem rate and reimbursed for all expenses
incurred for such cooperation. 

 

14. Entire Agreement. This Letter Agreement constitutes the entire agreement
between you and the Company and any previous written or verbal understandings
and agreements are hereby null and void. Any statements made by any officer,
employee, representative, promoter, or agent of the Company which contradicts or
is inconsistent with the terms of this Letter Agreement in any way are
unauthorized and not binding.

 

15. Disputes. This Letter Agreement shall be governed by the laws of the State
of Delaware, without regard to its conflicts of law provisions. Any controversy
or claim arising out of or relating to this Letter Agreement, or the breach
thereof, shall be settled by arbitration administered by the American
Arbitration Association under its Employment Arbitration Rules, and judgment on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof. The place of arbitration shall be New York, New York. Each
party shall bear its own costs and expenses and an equal share of the
arbitrators’ and administrative fees of arbitration. This Letter Agreement
constitutes the product of the negotiation of the parties hereto and the
enforcement hereof shall be interpreted in a neutral manner, and not more
strongly for or against any party based upon the source of the draftsmanship
hereof.

 

16. Counterparts. This Letter Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.

 

17. Severability. In the event any provision of this Letter Agreement is found
to be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law,

 



6

 

 

18. Section 409A of the Internal Revenue Code. It is intended that all of the
benefits and payments under this Letter Agreement satisfy, to the greatest
extent possible, the exemptions from the application of Internal Revenue Code
(“Code”) Section 409A provided under Treasury Regulations 1.409A 1(b)(4), 1.409A
1(b)(5) and 1.409A 1(b)(9), and this Letter Agreement will be construed to the
greatest extent possible as consistent with those provisions. If not so exempt,
this Letter Agreement (and any definitions hereunder) will be construed in a
manner that complies with Section 409A, and incorporates by reference all
required definitions and payment terms. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A 2(b)(2)(iii)), your right to receive any installment payments under this
Letter Agreement (whether severance payments, reimbursements or otherwise) will
be treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder will at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
letter, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then if delayed commencement of any portion of such
payments is required to avoid a prohibited distribution under Code Section
409A(a)(2)(B)(i) and the related adverse taxation under Section 409A, the timing
of the payments upon a Separation from Service will be delayed as follows: on
the earlier to occur of (i) the date that is six months and one day after the
effective date of your Separation from Service, and (ii) the date of your death
(such earlier date, the “Delayed Initial Payment Date”), the Company will (A)
pay to you a lump sum amount equal to the sum of the payments upon Separation
from Service that you would otherwise have received through the Delayed Initial
Payment Date if the commencement of the payments had not been delayed pursuant
to this paragraph, and (B) commence paying the balance of the payments in
accordance with the applicable payment schedules set forth above.

 

19. Assignment. This Letter Agreement will inure to the benefit of and be
binding upon you and the Company, and each of our respective successors,
executors, administrators, heirs and assigns. You may not assign this Letter
Agreement without the prior written consent of the Company.

 

20. Notices. Any notices provided for in this Letter Agreement will be in
writing and will be effective immediately when delivered in person or three days
after such notice is deposited in the United States mail, postage prepaid, and
addressed to you at your last known address on the books of the Company or, in
the case of the Company, to it at its principal place of business, attention
Chairman of the Board of Directors, or to such other address as either party may
specify by notice to the other actually received.

 

[Remainder of page intentionally left blank]

 



7

 

 

If you wish to accept this Letter Agreement, please sign and date in the spaces
provided below. By so signing, you acknowledge that you have received no
inducement or representation other than those set forth in this letter which
cause you to accept this offer of employment.

 

Very truly yours,       Bone Biologics Corporation         By: /s/ Stephen R.
LaNeve   Name: Stephen R. LaNeve   Title: CEO     On behalf of the Bone
Biologics Corporation  

 



8

 



 

I have read the foregoing and accept this Letter Agreement.

 

By: /s/ Deina H. Walsh     Deina H. Walsh  

 

Date: November 9, 2015

 



9

 

